

Exhibit 10.4


Form of Moltzan Employment Agreement


THIS EMPLOYMENT AGREEMENT (“Agreement”) made this day of , 200 , by and among
Community Banks, Inc., a Pennsylvania corporation (“CMTY”), CommunityBanks, a
Pennsylvania bank and trust company (“Community”; CMTY and Community are
collectively referred to from time to time herein as the “Company”), and Herbert
J. Moltzan, an adult individual (hereinafter referred to as “Executive”).
 
BACKGROUND:


A. Pursuant to an agreement between CMTY and BUCS Financial Corp (“BFC”) dated
September __, 2006 (“Merger Agreement”), CMTY has acquired BFC through a merger
in which CMTY was the surviving corporation. Initially capitalized terms used
but not defined herein and that are also used in the Merger Agreement shall have
the same meanings as in the Merger Agreement.
 
B. The Company believes that the future services of the Executive will be of
great value to the Company, and the Executive is willing to be employed by the
Company upon terms and conditions mutually satisfactory to the Executive and the
Company.
 
C. Executive is party to (i) an employment agreement with BFC’s bank subsidiary
dated March __, 2006 (“BFC Employment Agreement” or “Original Agreement”) and
(ii) an Executive Supplemental Retirement Plan Agreement and related Endorsement
Method Split Dollar Plan Agreement with BFC’s bank subsidiary dated ________,
2003 (“SERP”).
 
D. The Company and Executive wish to set forth the terms and conditions of (i)
Executive’s employment by Company and (ii) the termination of the BFC Employment
Agreement.
 
NOW, THEREFORE, in consideration of the agreements hereinafter contained, and
intending to be legally bound hereby, the parties agree as follows:
 
1. Duties as Executive. Company shall employ Executive and Executive shall serve
Company as a Regional President of Community or to such comparable executive
position to which he may be reasonably appointed by the Company’s CEO in light
of his experience and abilities. During his employment by the Company, Executive
shall serve Company under the direction of, and in a manner satisfactory to the
CEO of the Company. He shall perform his duties faithfully, diligently, and to
the best of his ability and shall devote his full time and best efforts to the
affairs of the Company.
 
2. Compensation as Executive. As compensation for all services performed by
Executive for Company while employed thereby, Company shall:
 
a. As of and immediately prior to the Effective Date of the Merger, pay, or
consent to BFC or BUCS paying, Executive the lump sum amount of
$___________________;
 
1

--------------------------------------------------------------------------------


b. During the term of this Agreement, pay Executive, in regular installments, an
annual salary of at least $150,000;
 
c. Pay Executive bonuses as declared from time to time by the Company;
 
d. Enable Executive to participate in the stock option and management incentive
plans of the Company;
 
e. Continue to maintain and perform the obligations of BFC’s bank subsidiary
under the SERP in accordance with the terms and conditions thereof, including an
annual contribution to the Pre-Retirement Benefit Account accrual under the
Executive Supplemental Retirement Plan Agreement of $50,000 plus applicable
earnings credited on the aggregate prior year accruals for each year during the
term of this Agreement; and
 
f. Provide Executive with such health, accident, disability, life insurance,
retirement benefits and such other benefits as are provided to similarly
situated employees of the Company.
 
3. Reimbursement of Expenses. Company shall reimburse Executive within thirty
(30) days from billing date for necessary and properly documented travel and
business expenses, not otherwise reimbursed, incurred by Executive on behalf of
Company.
 
4. Term of Employment. The term of the Executive’s employment under this
Agreement shall commence as of the Effective Date of the Merger of CMTY and BFC
and shall continue for a period of three (3) years. On each anniversary of the
effective date of this Agreement (“Anniversary”), the term of this Agreement and
the period of the Executive’s employment hereunder will be automatically
extended for successive two-year periods unless, no later than ninety (90) days
prior to an Anniversary, either the Company or the Executive gives written
notification to the other of an intention not to renew this Agreement.
Notwithstanding the foregoing provisions, upon the occurrence of a Change of
Control (as hereinafter defined), the term of this Agreement shall automatically
renew and be extended for two (2) years from the date thereof.
 
5. Termination of Employment.
 
a. Disability. If the Executive becomes permanently disabled (as certified by a
licensed physician chosen by the Company and the Executive or in the event that
the Company and the Executive cannot agree upon a physician, each shall
designate a licensed physician, and the licensed physicians so designated shall
appoint a third physician whose decision shall be binding upon the parties)
because of sickness, physical or mental disability, or any other reason, and is
unable to perform or complete his duties under this Agreement for a period of
ninety (90) consecutive days (or time equal to the elimination period under any
disability insurance program provided by the Company to the Executive), the
Company shall have the option to terminate this Agreement by giving not less
than 180 days’ written notice of termination to the Executive. Such termination
shall be without prejudice to any right the Executive has under any disability
insurance program maintained by the Company.
 
2

--------------------------------------------------------------------------------


b. Cause. The Company may terminate this Agreement and the Executive’s
employment hereunder for Cause at any time. For the purposes of this Agreement,
the Company shall have “Cause” to terminate the Executive’s employment upon (1)
the engaging by the Executive in willful misconduct materially injurious to
Community; (2) gross negligence or dishonesty of the Executive in the
performance of his duties; (3) the commission by the Executive of an act
constituting a felony or the conviction of the Executive of a first degree
misdemeanor based on dishonesty; (4) the willful and material breach by the
Executive of any of his other obligations under this Agreement; (5) the refusal
or failure of the Executive to carry out reasonable directives of the CEO (after
the Company’s delivery of written notice to the Executive of its intention to
terminate the Executive and the Executive’s failure to cure or remedy such
action or failure within 30 days of such notice); (6) receipt of a final written
directive or order of any governmental body or entity having jurisdiction over
the Company requiring termination or removal of the Executive as an officer of
the Company; (7) repeated and consistent failure of the Executive to be present
and work during normal business hours unless the absence is due to disability
described in Section 6(a) below (after the Company’s delivery of written notice
to the Executive of its intention to terminate the Executive and the Executive’s
failure to cure or remedy such action or failure within 30 days of such notice);
or (8) insubordinate, gross incompetence or gross misconduct in the performance
of, or gross neglect of, the Executive’s duties hereunder.
 
c. Good Reason. The Executive may terminate his employment hereunder for Good
Reason, provided that such termination occurs within three months following the
occurrence of the Good Reason. The term “Good Reason” shall mean (i) any
assignment to the Executive, without his consent, of any duties other than those
contemplated by Section 1 hereof, or any reduction in the Executive’s duties or
responsibilities for the Company; (ii) any removal of the Executive from any of
the positions indicated in Section 1 hereof, except in connection with
termination of the Executive’s employment for Cause, a promotion of Executive to
a higher position or an assignment to Executive of a title and duties and
responsibilities approximately comparable to the those involved in the positions
indicated in Section 1 above; (iii) breach by the Company of its obligations
under Section 2 hereof (after the Executive’s notice to the Company and the
Company’s failure to cure such breach within thirty (30) days of such notice);
(iv) relocation of Executive’s principal office to a location that is more than
thirty (30) miles from Owings Mills, Maryland; or (v) any other willful and
material breach by the Company of this Agreement (after the Executive’s notice
to the Company and the Company’s failure to cure such breach within thirty (30)
days of such notice).
 
6. Payments Upon Termination.
 
a. Death, Disability or for Cause. If the Executive’s employment shall be
terminated because of death, disability or for Cause, the Company shall pay the
Executive his full salary through the date of termination at the rate in effect
at the time of termination, and other amounts owing to the Executive at the date
of termination, and the Company shall have no further obligations to the
Executive under this Agreement.
 
b. Unilateral and Good Reason Termination (Not Including Change of Control). In
the event of a Unilateral Termination or if the Executive shall terminate his
employment for Good Reason (except for a termination by the Executive for Good
Reason following a Change of Control), then the Company shall pay the Executive
his full salary from the date of termination for the remaining term of this
Agreement. The Company shall not be required to maintain employee benefit plans
and programs to which the Executive was entitled prior to the date of
termination. “Unilateral Termination” means termination by the Company of the
Executive’s employment for any reason other than for Cause prior to the
expiration hereof but does not include termination as a result of disability or
notice by the Company of its intention not to renew this Agreement.
 
3

--------------------------------------------------------------------------------


c. Termination Following Change of Control. If the Executive terminates his
employment for Good Reason following a Change of Control or the Company, or any
successor thereto, terminates Executive’s employment following a Change of
Control (both, a “Change of Control Termination”), the Executive shall be
entitled to compensation equal to two (2) times the Executive’s gross salary and
bonus compensation for the calendar year preceding the date of such termination.
The Executive shall receive the compensation provided for in this Section 6(c)
in twenty-four (24) equal monthly installments payable beginning on the first
day of the month succeeding the month in which the Change of Control Termination
shall occur, provided that the obligation to pay the compensation provided for
in this Section 6(c) shall terminate immediately upon the Executive’s violation
of the terms and conditions of the non-disclosure and non-competition provisions
set forth in paragraph 8 of this Agreement.
 
7. Definition of Change of Control. For purposes of this Agreement, the term
“Change of Control” shall mean:
 
a. An acquisition by any “person” or “group” (as those terms are defined or used
in Section 13(d) of the Exchange Act, as enacted and in force on the date
hereof) of “beneficial ownership” (within the meaning of Rule 13d-3 under the
Exchange Act, as enacted and in force on the date hereof) of securities of the
Company representing 24.99% or more of the combined voting power of the
Company’s securities then outstanding;
 
b. A merger, consolidation or other reorganization of the Company, except where
the resulting entity is controlled, directly or indirectly, by the Company;
 
c. A merger, consolidation or other reorganization of the Company, except where
shareholders of the Company immediately prior to consummation of any such
transaction continue to hold as least a majority of the voting power of the
outstanding voting securities of the legal entity resulting from or existing
after any transaction and a majority of the members of the Board of Directors of
the legal entity resulting from or existing after a transaction are former
members of the Company’s Board of Directors;
 
d. A sale, exchange, transfer or other disposition of substantially all of the
assets of the Company to another entity, except to an entity controlled,
directly or indirectly, by the Company or a corporate division involving the
Company;
 
e. A contested proxy solicitation of the Company’s shareholders that results in
the contesting party obtaining the ability to cast twenty-five percent (25%) or
more of the votes entitled to be cast in an election of directors of the
Company; or
 
4

--------------------------------------------------------------------------------


f. During any period of two (2) consecutive years during the term of this
Agreement and any renewal hereof, individuals who at the beginning of such
period constitute the Board of Directors of the Company cease for any reason
(other than for health, disability or other medical incapacity or voluntary
retirement) to constitute at least a majority thereof.
 
8. Non-disclosure and Non-competition. The Executive recognizes and acknowledges
that during the course of his employment with the Company and during the course
of his future employment with the Company he has acquired and/or may
subsequently acquire privileged and confidential information concerning the
Company’s or its affiliates’ current and prospective customers, their methods
and ways of doing business, their plans and goals for future activities, and
other confidential or proprietary information belonging to the Company or its
subsidiaries or relating to the Company’s or its affiliates’ affairs
(collectively referred to herein as the “Confidential Information”). The
Executive further acknowledges and agrees that the Confidential Information is
the property of the Company and that any misappropriation or unauthorized use or
disclosure of the Confidential Information would constitute a breach of trust
causing irreparable injury to the Company, and it is essential to the protection
of the Company and its goodwill and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret and not be
disclosed to others or used to the Executive’s own advantage or the advantage of
others. Accordingly, the Executive agrees that:
 
(a) Non-disclosure of Confidential Information. During his employment and
following the termination thereof, Executive shall hold and safeguard the
Confidential Information in trust for Company, its successors and assigns, and
shall not without the prior written consent of the Company misappropriate or
disclose or make available to anyone for use outside of the Company at any time,
either during his employment or subsequent to the termination of his employment,
any of the Confidential Information whether or not developed by the Executive;
and
 
(b) Restrictions on Competition. Further, the Executive agrees that he shall
not, either during his employment with the Company or during the Restricted
Period (as defined below) following the termination of Executive’s employment
for any reason (except for a Unilateral Termination, in which case the
noncompetition covenant contained in this Section 8(b) shall not apply), without
first obtaining the written consent of the CEO of the Company, directly or
indirectly, as an officer, director, employee, consultant, agent, partner, joint
venturer, proprietary or otherwise, engage in, become interested in, or assist
any business which is in competition with the Company or any of its affiliates
or subsidiaries, in the areas of commercial banking, mortgage banking, leasing,
or the taking of deposits and is located or operating in any of the counties in
which the Company or any of its present or future subsidiaries may now or at any
time prior to the termination of Executive’s employment have offices or any of
the counties contiguous thereto, other than as a shareholder holding not more
than one (1%) percent of the outstanding shares of any class of securities
registered under the Securities Exchange Act of 1934. “Restricted Period” shall
mean (i) in the event of a Change of Control Termination, a period of two years
following such termination and (ii) in all other cases, the remainder of the
term at the time that the termination occurred.
 
9. Not Salary. Any deferred compensation payable under this agreement shall not
be deemed salary or other compensation to the Executive for the purpose of
computing benefits to which he may be entitled under any pension plan or other
arrangement of the Company for the benefit of its Executives.
 
5

--------------------------------------------------------------------------------


10. No Assignment. The right of the Executive or any other person to the payment
of deferred compensation or other benefits under this agreement shall not be
assigned, transferred, pledged, or encumbered except by will or by the laws of
the descent and distribution.
 
11. Binding Effect. This agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Executive and his
heirs, executors, administrators, and legal representatives.
 
12. Governing Law. This agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania.
 
13. Severability. If any provision of this Agreement shall be found by any count
of competent jurisdiction to be unenforceable, the parties hereby waive such
provision to the extent that it is found to be unenforceable. Such provision may
be modified by such court so that it becomes enforceable, and, as modified, will
be enforced as any other provision hereof, all other provisions continuing in
full force and effect.
 
14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and no prior promises, agreements or warranties, verbal or written,
shall be of any force unless embodied herein. This Agreement is intended to
supersede and replace the Original Agreement. No modification of this agreement
shall be of any force or effect unless reduced to writing and signed by both
parties.
 
IN WITNESS WHEREOF, the Company has caused this agreement to be executed by its
duly authorized officers and the Executive has hereunto set his hand and seal as
of the date first above written.



   
Community Banks, Inc.
 
     
 
 
By
 
Witness
 
Eddie L. Dunklebarger, President and CEO
         
CommunityBanks
     
 
 
By
 
Witness
 
Eddie L. Dunklebarger, President and CEO
         
Executive:
     
 
 
 
Witness
 
Herbert J. Moltzan


6 

--------------------------------------------------------------------------------